Securities and Exchange Commission Washington, D.C. 20549 Schedule 13D Under the Securities Exchange Act of 1934 (Amendment No._)* River Valley Bancorp (Name of Issuer) Common Stock (Title of Class of Securities) 768475105 (CUSIP Number) Thomas Davee, 215 West Main Street, Madison, IN47250;telephone: 812-265-2965 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 4, (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d–1(e), 240.13d–1(f) or 240.13d–1(g), check the following box. þ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d–7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 768475105 (1) Names of reporting persons. Thomas M. Davee (2) Check the appropriate box if a member of a group (a) ¨ (see instructions) (b) ¨ (3) SEC use only (4) Source of funds (see instructions) PF (5) Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) (6) Citizenship or place of organization U.S.A. Number of shares beneficially owned by each reporting person with: (7) Sole voting power 727 (8) Shared voting power 138,023 (9) Sole dispositive power 727 (10) Shared dispositive power 138,023 (11) Aggregate amount beneficially owned by each reporting person 138,023 (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) (13) Percent of class represented by amount in Row (11) 8.5% (14) Type of reporting person (see instructions) IN Pageof2 of 7 Pages CUSIP No. 768475105 (1) Names of reporting persons. Mary E. Davee (2) Check the appropriate box if a member of a group (a) ¨ (see instructions) (b) ¨ (3) SEC use only (4) Source of funds (see instructions) PF (5) Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) (6) Citizenship or place of organization U.S.A. Number of shares beneficially owned by each reporting person with: (7) Sole voting power 0 (8) Shared voting power 138,023 (9) Sole dispositive power 0 (10) Shared dispositive power 138,023 (11) Aggregate amount beneficially owned by each reporting person 138,023 (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) (13) Percent of class represented by amount in Row (11) 8.4% (14) Type of reporting person (see instructions) IN Pageof 3 of 7 Pages Item 1. Security and Issuer. This statement relates to Common Stock.The issuer is River Valley Bancorp.The address of the issuer’s principal executive offices is 430 Clifty Drive, Madison, IN47250. Item 2. Identity and Background. (a) The names of the persons filing this statement are Thomas M. Davee and Mary E.
